Title: From George Washington to Armand-Charles-Augustin de La Croix, duc de Castries, 23 March 1781
From: Washington, George
To: Castries, Armand-Charles-Augustin de La Croix, duc de


                  
                     Sir
                     Head Quarters New Windsor 23d March 1781
                  
                  On my return from Newport I had the pleasure of finding your letter of the 1st from Philada.  Convinced that you would not have taken a step in the least disagreeable to His Excellency the Count de Rochambeau, I cannot but be flattered with the Offer you make of attending the Marquis de la Fayette as a Volunteer in the American Army—I wish and hope that every thing may concur to make the expedition perfectly agreeable to you and have the honor to be Sir Yr most obt and hble Sert
                  
               